Citation Nr: 1211834	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-40 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to death pension benefits, to include the issue of whether the net worth of the Veteran's surviving spouse is a bar to receipt of such benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The appellant is the widow of a Veteran who served on active duty from October 1963 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the claim on appeal.

The Board notes the appellant requested a hearing in her October 2009 substantive appeal form, but withdrew the hearing request in March 2010 and requested that the matter be sent directly to the Board for review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims entitlement to VA death pension benefits.  Following a complete review of the record, the Board concludes that additional development is necessary prior to the adjudication of the claim.

Basic entitlement to VA nonservice-connected improved death pension benefits exists if: (i) the Veteran had qualifying service (a veteran who served during wartime); or (ii) the Veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.3(b)(4) (2011).

Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the appellant supports.  Recipients of pension income are required to report any changes in income and net worth, and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1541, 1542.

The applicable criteria provide that pension shall be denied or discontinued when the corpus of the estate of the surviving spouse is such that under all the circumstances, including consideration of the annual income of the surviving spouse, it is reasonable that some part of the corpus of such estate be consumed for the surviving spouse's maintenance.  38 U.S.C.A. § 1522(a) (West 2002); 38 C.F.R. § 3.274(c) (2011).

The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. §§ 3.263(b), 3.275(b) (2011).

In determining whether some part of the claimant's estate shall be consumed for the claimant's maintenance, consideration will be given to the amount of the claimant's estate, together with the following: Whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents; potential rate of depletion, including unusual medical expenses for the claimant and the claimant's dependents.  38 C.F.R. § 3.275(d).

In this case, the appellant claims that she is entitled to death pension benefits.  It is not in dispute that the Veteran had qualifying service, as he served during the period of the Vietnam conflict and had honorable service.  

Thus, the question presented here is whether the appellant meets the net worth and annual income requirements for receipt of death pension benefits.  In April 2008, the RO denied the appellant's claim on the basis that her net worth was sufficient to meet her living expenses at that time.  A Corpus of Estate Determination that month showed that the appellant's monthly expenses were approximately $3,516.87, while her income was just $1,242.23.  In addition, the Determination noted that the appellant's life expectancy was 19.9 years and that her estate totaled $61,844.71, in combined stock and bank deposits.  The Board observes that were these calculations accurate and the appellant's income and expenses to remain unchanged, the appellant would exhaust the entirety of her estate in approximately 27 months, or by approximately July 2010.

The above notwithstanding, the Board is concerned about the calculation of certain of the monthly expenses, specifically those classified as "medical expenses" in the amount of $2,449.00.  (The Board also notes some confusion as to the monthly expense classified as "education," but observes that the amount listed corresponds exactly to the appellant's reported monthly car payment.)  In that regard, in a February 2008 Request for Details of Expenses the appellant listed a monthly expense of "secondary health insurance" in the amount of $107.72.  In addition, the appellant reported paying a total of $434 from November 20, 2007 to February 14, 2008 for prescription medication and $300 over the same time period for a past due medical bill.  In addition, an undated notification from the Social Security Administration (SSA) indicated monthly withholdings in 2007 of $93.50 for Medicare and $37.90 for the appellant's Medicare prescription drug plan.  Given the amounts noted above, the Board is uncertain as to the basis of the reported monthly medical expenses of $2,449.00.  Finally, in her July 2008 notice of disagreement, the appellant noted that her net worth had decreased from $61,844.71 to approximately $57,100.00.  While this certainly is a decrease in net worth over the course of several months, it is not wholly consistent with the greater than $2,200 disparity between expenses and income found in the April 2008 Corpus of Estate Determination.

Given these potential discrepancies, the Board concludes that a remand for clarification of the April 2008 Corpus of Estate Determination is necessary.  In addition, in light of the evidence that the appellant's estate could have been exhausted by approximately July 2010 and the July 2008 statement of the appellant confirming decreased net worth of the estate, the Board concludes that a current Corpus of Estate Determination should be made.

Accordingly, the case is REMANDED for the following action:

1.  Provide an addendum to the April 2008 Corpus of Estate Determination itemizing or otherwise clarifying the basis for the notation of monthly medical expenses totaling $2,449.00 in light of the above discussion.

2.  Make another Corpus of Estate Determination to determine the appellant's current assets, monthly income, and monthly expenses and provide a discussion of the appellant's eligibility for benefits.  Any determination of ineligibility based on net worth should include consideration of the same in the context of the appellant's life expectancy and potential rate of depletion.

3.  Undertake any additional development deemed necessary, to include obtaining updated information from the appellant regarding her income and expenses.

4.  After the above has been completed, readjudicate the appellant's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the appellant and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


